               Case 19-17544-SMG              Doc 164       Filed 04/27/20        Page 1 of 10




                             UNITED STATED BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION
                                      www.flsb.uscourts.gov

In re:
                                                                   Case No.: 19-17544-SMG
SEVEN STARS ON THE HUDSON CORP.
                                                                   Chapter 11
            Debtor,
_______________________________________/

    OBJECTION OF MDG POWERLINE HOLDINGS, LLC TO DEBTOR'S MOTION TO
          ASSUME UNEXPIRED LEASE OF NONRESIDENTIAL PROPERTY

         MDG Powerline Holdings, LLC ("Landlord"), by and through undersigned counsel,

objects to the Debtor's Corrected Motion to Assume Unexpired Lease of Nonresidential Property

Pursuant to Bankruptcy Code § 365(a)(d)(4)1 [ECF No. 129] (the "Motion").

                                     PRELIMINARY STATEMENT

         By the Motion, Debtor seeks to assume the pre-petition lease it entered into with

Landlord on or about November 23, 2015 (the "Lease"),2 "subject to the outcome of the

Adversary Proceeding."          It is not clear what relief Debtor actually seeks by inclusion of the

phrase "subject to" in its Motion, but regardless, for the reasons set forth below, the Lease cannot

be assumed by Debtor and, therefore, the Motion must be denied and the Lease should be

deemed rejected.

         Under the Lease, Debtor agreed to lease approximately 18,600 square feet at Landlord's

premises (the "Premises") for ten years for the operation of a trampoline park and family fun

center under the trade name "Rockin' Jump". Until very recently, Debtor has operated under the



1
  Section 365(a)(d)(4) does not exist within the Bankruptcy Code. For purposes of this Objection, Landlord assumes
Debtor is seeking relief under § 365(a) of the Bankruptcy Code. Section 365(d)(4) sets forth the time frame by
which Debtor must seek assumption or rejection of an unexpired lease of nonresidential real property under which it
is the lessee.
2
  A copy of the Lease, as amended, is attached to this Objection as Composite Exhibit A.


MIAMI 6601122.3 84482/88966
               Case 19-17544-SMG             Doc 164        Filed 04/27/20       Page 2 of 10




DBA of Rockin' Jump, as set forth in Debtor's voluntary petition [ECF No. 1, p.1].3 That is not

surprising, as the Lease expressly requires that Debtor operate as a Rockin' Jump franchise as a

material and critical term of the Lease.

        On April 16, 2020, the Court entered its Order (i) Granting Debtor's Motion to Approve

Settlement Agreement with Rocking' Jump, LLC and Rockin' Jump Franchise, LLC and (ii)

Canceling Status Conference [ECF No. 161] (the "Rockin' Jump Settlement Order"). Paragraph

5 of such Order provides that the Rockin' Jump franchise agreement is deemed rejected by the

Debtor pursuant to section 365 of the Bankruptcy Code. Thus, despite the express requirement

to do so, Debtor is no longer operating as a Rockin' Jump franchise. For that reason alone, the

Motion must be denied.

        In addition, as explained below, Debtor's ability to perform under the Lease (and to meet

its administrative obligations) has not been demonstrated and is in serious doubt. Since the fall

of 2019, the large majority of its sales have been generated by "advance sales" or Groupon-like

discounts. Moreover, Debtor currently is not operating as a result of COVID-19.

        Accordingly, Landlord respectfully requests that this Court deny the Motion and order

the rejection of the Lease.

                                                  BACKGROUND

The Lease

        1.       Landlord and Debtor entered into the Lease on or about November 23, 2015.

Under the Lease, Debtor agreed that it would be required to, and could only, operate as a

"Rockin' Jump" franchise. See Ex. A, p. 1 and Section 6.01 (emphasis added).




3
  See Application for Registration of Fictitious Name filed by Debtor to register "Rockin' Jump Fort Lauderdale",
attached as Exhibit B.


MIAMI 6601122.3 84482/88966
                                                      -2-
                 Case 19-17544-SMG              Doc 164        Filed 04/27/20       Page 3 of 10




           2.       The initial term of the Lease is for ten years. See Ex. A., p.1 and Section 2.03.

Subject to separate obligations for taxes, utilities and operating expenses, the initial annual rent

under the Lease was $340,000 through the end of the fifth year, at which time the annual rent

payment would increase in accordance with the terms of the Lease. See Ex. A, pp. 1-2.

           3.       Pursuant to Section 6.01 of the Lease, Debtor is only permitted to use the

Premises "for the purposes and under the trade name(s) specified in the Basic Lease

Provisions, and for no other purposes and under no other trade name whatsoever . . ." (emphasis

added). As stated above, the "Basic Lease Provisions" require that the Premises be operated as a

"Rockin' Jump" trampoline center.

           4.       The obligations under the Lease are guaranteed by Jens Berding and Eddy

Manzo-Berding (collectively, "Guarantors") pursuant to separate Lease Guaranty agreements

entered into at the time of the Lease (the "Guaranty").4

           5.       Debtor has failed to make its monthly payment due to Landlord under the Lease

for April 2020.

The Franchise Agreement

           6.       On or about December 15, 2014, Rockin' Jump, LLC ("Franchisor") and Five

Stars on the Hudson, LLC (the "Five Stars LLC") entered into a Franchise Agreement with the

purpose to operate a trampoline park (the "Franchise Agreement"). See Ex. A attached to ECF

No. 39. On or about December 7, 2015, Franchisor consented to the assignment of such

Franchise Agreement by Five Stars LLC to Debtor. See Ex. B attached to ECF No. 39.




4
    Copies of the Lease Guaranty agreements are attached as Exhibits D and E to the Lease.


MIAMI 6601122.3 84482/88966
                                                         -3-
              Case 19-17544-SMG         Doc 164       Filed 04/27/20   Page 4 of 10




        7.      On August 5, 2019, Franchisor filed its Motion for an Order Granting Relief

From the Automatic Stay Pursuant to 11 U.S.C. § 362(d)(1) [ECF No. 39] (the "Stay Relief

Motion") seeking authority to terminate the Franchise Agreement with Debtor and to terminate

insurance policies provided to Debtor by Franchisor.

        8.      As alleged by Franchisor in the Stay Relief Motion, pre-petition, Debtor was in

default of its obligations under the Franchise Agreement for failure to pay royalties and

advertising fees under the Franchise Agreement and for unpaid insurance premiums.

        9.      On April 16, 2020, the Court entered the Rockin' Jump Settlement Order,

pursuant to which, among other things, the Franchise Agreement was expressly rejected by

Debtor.

                                          ARGUMENT

Debtor Cannot Cure Current Defaults

        10.     Pursuant to section 365(a) of the Bankruptcy Code, subject to subsections (b), (c),

and (d) of such section, a debtor may assume an unexpired, non-residential real estate lease.

        11.     However, the right to assume an unexpired, non-residential real estate lease is not

unlimited and a debtor must provide certain protections in favor of a landlord. A debtor may not

assume an unexpired, non-residential real estate lease unless it (a) cures, or provides adequate

assurance that it will promptly cure, any defaults under the Lease; (b) compensates, or provides

adequate assurance of prompt compensation, to Landlord for any actual pecuniary loss to

Landlord resulting from any defaults; and (c) provides adequate assurance of future performance

under the Lease. See 11 U.S.C. § 365(b)(1).




MIAMI 6601122.3 84482/88966
                                                -4-
              Case 19-17544-SMG         Doc 164       Filed 04/27/20   Page 5 of 10




        12.     "Curing a default" means that the existing event of default is remedied and the

consequences thereof are nullified. In re Johnson, 29 B.R. 104, 105 (Bkrtcy.S.D.Fla.1983) (citing

In re Taddeo, 685 F.2d 24, 27 (2nd Cir. 1982)) (disagreed with on different grounds by In re

Pfleiderer, 75 B.R. 363 (Bkrtcy.S.D.Fla.1987)). A debtor must cure defaults in accordance with

the applicable underlying contract or agreement, so long as that document complies with relevant

non-bankruptcy law. In re Sagamore Partners, Ltd., 620 Fed. Appx. 864, 869 (11th Cir. 2015).

        13.     The purpose of requiring a debtor to first cure any defaults as a prerequisite to

assuming a previously defaulted contract is to put the parties back in the positions they would

have been in had no defaults occurred and no bankruptcy petition had been filed. See In re Fifth

Taste Concepts Las Olas, LLC, 325 B.R. 42, 49 (Bkrtcy.S.D.Fla.2005). Section 365(b)(1)

applies to monetary and non-monetary defaults and obligations. See e.g. In re Chapin Revenue

Cycle Management, LLC, 343 B.R. 728 (Bkrtcpy.M.D.Fla.2006), In re Texas Health Enterprises,

Inc., 246 B.R. 832, 843 (Bankr. E.D. Tex. 2000), In re Carterhousel, Inc., 94 B.R. 271, 273

(Bankr.D.Conn.1988).

        14.     Here, there are both monetary and non-monetary defaults. As stated above,

Debtor failed to pay April rent due to Landlord under the Lease.

        15.     More importantly, as it relates to the pending Motion, Debtor is in default under

the Lease because it no longer operates as a Rockin' Jump franchise. The Rockin' Jump

Settlement Order made it crystal clear that the Franchise Agreement between Debtor and

Franchisor is rejected as of April 16, 2020. Thus, put simply, Debtor cannot provide any

"adequate assurance" to Landlord of either its ability to cure its current failure of operating as a

Rockin' Jump location or its future performance of the franchise obligation under the

Lease. Thus, Debtor cannot assume the Lease pursuant to section 365(b)(1).




MIAMI 6601122.3 84482/88966
                                                -5-
              Case 19-17544-SMG          Doc 164       Filed 04/27/20   Page 6 of 10




Debtor Cannot Provide Adequate Assurance of Future Performance

        16.      Separate from Debtor's failure to operate as a Rockin' Jump franchise, Debtor has

failed to provide adequate assurance of future performance under the Lease. See 11. U.S.C.

§365(b)(1)(C).

        17.      Currently, Debtor is operating under a consensual cash collateral order with Wells

Fargo Bank, pursuant to which it is making minimal monthly adequate protection interest-only

payments. However, upon an exit from bankruptcy, if any, that obligation owed to Wells Fargo

will need to be addressed.

        18.      In addition, as Debtor's monthly operating reports amply demonstrate, throughout

this case, even with the limited interest-only adequate protection payments made to Wells Fargo

and with the benefit of advance sales through Groupon and other aggregators, Debtor has not

built up excess cash. Landlord is also aware that some portion (which may be a substantial

portion) of sales generated during the fall and holiday seasons in 2019 and early 2020 were

accomplished through "advance sales" that allowed patrons to pay currently for future rights to

enter the Premises.

        19.      Most recently, since mid-March 2020, Debtor has ceased operations at the

Premises pursuant to executive orders issued by Broward County, Florida and Governor Ron

DeSantis.     When, and to what extent, Debtor's operations at the Premises will re-open is

unknown. As Debtor has stated at prior hearings in this case, Guarantors have leveraged all of

their personal assets, including their home, to invest into Debtor's business.

        20.      It is Debtor's burden to demonstrate that there is adequate assurance of future

performance under the Lease. See 11 U.S.C. § 365(b)(1)(C). Debtor has not done so and in fact

cannot do so. Accordingly, for this reason, too, the Motion must be denied.




MIAMI 6601122.3 84482/88966
                                                 -6-
              Case 19-17544-SMG        Doc 164      Filed 04/27/20   Page 7 of 10




        WHEREFORE, Landlord respectfully requests that this Court (a) deny the Motion and

order that the Lease is deemed rejected, as the reasons for the denial of the Motion cannot be

overcome by Debtor and (b) grant such other relief as the Court deems just and appropriate.


        Dated: April 27, 2020
                                                    Respectfully submitted,

                                                    BILZIN SUMBERG BAENA
                                                    PRICE & AXELROD LLP
                                                    Counsel for MDG Powerline Holdings, LLC
                                                    1450 Brickell Avenue, 23rd Floor
                                                    Miami, Florida 33131
                                                    (305) 374-7580

                                                    By:    /s/ Jay M. Sakalo
                                                           Jay M. Sakalo
                                                           Fla. Bar No. 156310




MIAMI 6601122.3 84482/88966
                                              -7-
              Case 19-17544-SMG        Doc 164       Filed 04/27/20      Page 8 of 10




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

CM/ECF Notice of Electronic Filing to all Parties appearing in this case who are registered to

receive electronic noticing in this case via CM/ECF on this 27th day of April, 2020.


                                             By:     /s/ Jay M. Sakalo
                                                     Jay M. Sakalo




MIAMI 6601122.3 84482/88966
                                               -8-
              Case 19-17544-SMG   Doc 164   Filed 04/27/20   Page 9 of 10




                                    EXHIBIT A

                                  Copy of Lease




MIAMI 6601122.3 84482/88966
             Case 19-17544-SMG   Doc 164   Filed 04/27/20   Page 10 of 10




                                   EXHIBIT B

                              d/b/a Rockin' Jump




MIAMI 6601122.3 84482/88966
